Ector, P. J.
The record in this case does not show that
defendant pleaded to the indictment, or that the plea of not guilty was entered for him by the court. This has been held necessary in every criminal action, and is required by .the statute. Code Cr. Proc., arts. 473, 480 (Pasc. Dig., arts. 2942, 2947).
It is not necessary that we should notice any of the other points raised in the assignment, as, in all probability, they will not arise on another trial. The judgment is reversed and the cause remanded.

jReversed and remanded.